El Juez Asociado Señor Aldrey,
emitió la opinión del tribunal.
El demandante apeló de una sentencia de la corte inferior que declaró sin lugar su demanda y lo condenó a pagar al demandado la cantidad de $1,130.95 y las costas,- senten-cia que fué confirmada por nosotros. Nuestra sentencia cer-tificada por nuestro secretario el día 3 de agosto de 1923 fué presentada en la secretaría de la corte inferior el 7 de agosto, cuando el día antes había' sido presentado en ella el memorándum de costas del demandado. El demandante pi-dió prórroga para alegar contra dicho memorándum y ha-biéndosele concedido se opuso después a la aprobación de dicho memorándum de costas, alegando entre otras cosas *558que debía ser eliminado por haber sido presentado extem-poráneamente, antes de que se hubiera recibido en la secre-taría de la corte inferior nuestra sentencia en ese caso. El memorándum de costas fue aprobado por la corte inferior con algunas modificaciones y apelada esa resolución por el demandante alega como primer motivo de su recurso haberse cometido error al no ordenarse la eliminación que solicitó del expresado memorándum de costas por el motivo dicho.
La ley número 15 de 19 de noviembre de 1917 (2) (p. 229) dispone que la entrega del memorándum de costas se hará dentro de los diez días siguientes al en que haya ven-cido el término para apelar de la sentencia dictada en el caso de que no se hubiere apelado; y si se hubiere ape-lado, la entrega se hará dentro de los diez días siguientes al en que se haya recibido en la corte sentenciadora en pri-mera instancia aviso oficial de la resolución dictada en ape-lación en última instancia. Este precepto es claro y por tanto habiendo sido presentado el. memorándum de costas en este- caso antes de ser recibida en la corte inferior nues-tra sentencia confirmatoria, su radicación fué extemporánea y debió ser eliminado como pidió el demandante. Así lo hemos resuelto antes de ahora en el caso de la Empresa Teatral Poncena v. Municipio de Ponce, 30 D.P.R. 539.
Alega, sin embargo, el apelado que por haber pedido el demandante una prórroga de diez días para alegar contra dicho memorándum estaba impedido de solicitar su elimina-ción porque así evitaba que el demandado pudiera radicar en tiempo otro memorándum. No creemos sostenible ese ar-gumento porque la petición de prórroga no privó al deman-dante de su derecho para hacer todas las alegaciones que estimare convenientes.
Por el expresado motivo la resolución apelada debe ser revocada y dictarse otra eliminando el memorándum de cos-tas que se presentó.